Citation Nr: 1708562	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-33 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent, prior to August 30, 2013, for status post myocardial infarction.

2.  Entitlement to an increased rating for peripheral neuropathy, right upper extremity affecting all radicular nerves, rated as 40 percent disabling prior to January 11, 2012, and 70 percent disabling thereafter.

3.  Entitlement to an increased rating for peripheral neuropathy, left upper extremity affecting all radicular nerves, rated as 30 percent disabling prior to January 11, 2012, and 60 percent disabling thereafter.

4.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity sciatic nerve, rated as 20 percent disabling prior to January 11, 2012, and 40 percent disabling thereafter.

5.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity sciatic nerve, rated as 20 percent disabling prior to January 11, 2012, and 40 percent disabling thereafter.

6.  Entitlement to an increased rating for peripheral neuropathy, right lower extremity femoral nerve, rated as 30 percent disabling.

7.  Entitlement to an increased rating for peripheral neuropathy, left lower extremity femoral nerve, rated as 30 percent disabling.

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1984 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a June 2010 rating decision, the RO (in pertinent part) continued a previously assigned 60 percent rating for status post myocardial infarction, and denied entitlement to service connection for peripheral neuropathy of the upper extremities.  In February 2011, the Veteran filed a notice of disagreement (NOD).  In October 2011, the RO issued a Statement of the Case (SOC) upholding the June 2010 rating decision's determinations as to these issues.  The Veteran perfected an appeal in December 2011 with respect to "cardiac issues," "unemployability," and "upper extremity neuropathy."

In a January 2012 rating decision, the RO granted service connection for peripheral neuropathy of the right upper extremity, assigning a 20 percent rating for the right radial nerve, a 10 percent rating for the right medial nerve, and a 30 percent rating for the right ulnar nerve.  The RO also granted service connection for peripheral neuropathy of the left upper extremity, assigning a 20 percent rating for the left radial nerve, a 10 percent rating for the left medial nerve, and a 20 percent rating for the left ulnar nerve.

In a June 2014 rating decision, the RO (in pertinent part) granted service connection for bilateral peripheral neuropathy of the lower extremities (femoral and sciatic nerves), assigning separate 20 percent ratings for these symptoms.  The RO also found that the January 2012 rating decision referenced above was clearly and unmistakably erroneous in granting separate ratings for bilateral peripheral neuropathy of the ulnar, radial, and median nerves; instead, a single, 40 percent rating should have been assigned for each upper extremity.  In October 2014, the Veteran filed a NOD, claiming that his peripheral neuropathy had worsened.

In September 2015, the RO issued a rating decision granting a 100 percent evaluation for status post myocardial infarction, effective August 30, 2013.  The RO also partially granted the claims for increased ratings for peripheral neuropathy of the upper and lower extremities and issued a SOC denying entitlement to the maximum available schedular ratings.  Thereafter, in October 2015, the Veteran submitted correspondence expressing disagreement with the ratings assigned for his peripheral neuropathy, which the RO accepted as a substantive appeal.

The issues of entitlement to increased ratings for peripheral neuropathy of the upper and lower extremities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to August 30, 2013, the Veteran's status post myocardial infarction is manifested by a workload of 3 METs or less resulting in dyspnea, fatigue, angina, and dizziness.


CONCLUSION OF LAW

Prior to August 30, 2013, the criteria for a 100 percent schedular rating for the Veteran's status post myocardial infarction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7006 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected heart condition warranted a 100 percent schedular rating prior to August 30, 2013.  For the following reasons, the Board agrees.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Any reasonable doubt regarding a degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's heart condition is rated under Diagnostic Code 7006.  38 C.F.R. § 4.104.  Under the applicable rating criteria, a 60 percent rating is warranted for history of documented myocardial infarction, resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs (metabolic equivalents) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran filed the instant claim for an increased rating in August 2009.  During a VA heart examination in October 2009, he reported a history of acute myocardial infarction in 2001 with a diagnosis of coronary artery disease in 2002.  A cardiac catheterization done within the past year showed a 100 percent blockage of the coronary arteries distal to a previously-implanted stent; this was considered an inoperable situation.  No history of congestive heart failure was noted.  The examiner indicated that the Veteran had dyspnea on exertion upon walking 10 yards, even slowly, as well as exertional chest pain of anginal type lasting a few minutes each time 2 or 3 times a month.  Any walking produced chest pain and fatigue.  Estimated METs was less than 3.  An echocardiogram (EKG) performed in September 2009 showed a 54 percent ejection fracture and mild aortic and tricuspid regurgitation.  In a May 2010 addendum, a different examiner indicated that the ejection fraction findings, not the estimated METs, most closely represented the Veteran's cardiac function "because the Veteran's peripheral neuropathy limits exercise tolerance."

In February 2011, the Veteran submitted a letter from his private physician (dated in July 2010).  The letter indicated that the Veteran had severe diffuse coronary artery disease which was not amiable to angioplasty or bypass surgery, as well as Class III to Class IV angina.  His symptoms were managed only in a limited fashion, and he had "very poor effort tolerance" and was "not capable to perform any work."

During a VA general examination in May 2011, the Veteran reported daily chest pain with dyspnea on exertion after walking a half-block.  A March 2010 EKG showed a left ventricular ejection fraction of 45-50 percent.  Estimated METs was less than 10 percent; however, the examiner noted (without explanation) that the ejection fraction result most closely represented the Veteran's cardiac function.  The examiner opined that the Veteran's service-connected disabilities, specifically his heart condition and peripheral neuropathy of both upper and lower extremities, rendered him unable to secure and maintain substantially gainful employment.

During a VA heart examination in June 2011, the Veteran once again reported dyspnea and chest pain on exertion, as well as mild, intermittent bilateral lower extremity edema.  The examiner estimated METs of less than 3 based on the Veteran's reports that light yard work and light carpentry and painting would likely cause him to develop chest pain, shortness of breath, and possibly become dizzy and confused, as well as his report that he was unable to perform strenuous activity due to his heart condition.  The examiner noted that the March 2010 ejection fraction results most likely represented the Veteran's cardiac function "because of noncardiac functions limiting the Veteran's exercise tolerance."

After reviewing the evidence, the Board finds that the Veteran's heart-related symptomatology met the criteria for a 100 percent schedular rating prior to August 30, 2013.  In sum, the record clearly demonstrates a history of documented myocardial infarction resulting in a workload of less than 3 METs with associated dyspnea, fatigue, angina, and dizziness-findings consistent with one of the three independent criteria for a 100 percent evaluation.  Although the Veteran was not able to perform exercise testing during the appeal period, Note (2) of the ratings criteria states that in such an instance VA may evaluate the disability based on a medical professional's estimate.  38 C.F.R. § 4.104, Note (2).  To that end, the estimates of record-from the October 2008, May 2011, and June 2011 VA examination reports-demonstrate a METs workload of less than 3.

The Board acknowledges the opinions expressed in the VA examination reports discussed above that the Veteran's reduced workload was due in part to his peripheral neuropathy, and therefore the ejection fraction results reflected the most accurate measurement of heart function.  However, these reports also indicate that the Veteran exhibited dyspnea, chest pain, and dizziness upon light exertion, with no specific mention of the exact limitations imposed by his peripheral neuropathy.  Given the repeated METs estimates of less than 3 and the uncontroverted heart-related symptoms throughout the appeal period, the Board is not persuaded by the examiners' explanations that the METs estimates constituted an unreliable measure of heart function.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the probative value of a medical opinion is derived from factually accurate, fully articulated, and sound reasoning).  Thus, resolving doubt in the Veteran's favor, the most probative evidence demonstrates that at least one of the three diagnostic criteria of a 100 percent schedular evaluation have been met.  See 38 U.S.C.A. § 5107.

ORDER

Prior to August 30, 2013, entitlement to a 100 percent schedular rating for the Veteran's status post myocardial infarction is granted.


REMAND

The Veteran last underwent a VA examination for his peripheral neuropathy in May 2014.  Since that time, the record reflects that his symptoms have worsened.  Specifically, in correspondence received in October 2015, the Veteran indicated that his peripheral neuropathy "has gotten increasingly worse since 2011 in both lower extremities," and requested a new VA examination.  In July 2016 correspondence, his spouse indicated that he "cannot feel his feet when he walks" and requested that he "be interviewed."  In light of the above, the Board finds that a VA examination is necessary to ascertain the current severity of his peripheral neuropathy.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran also contends that he is entitled to a TDIU, as he has been rendered unemployable as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  The Board notes that he has been assigned a schedular 100 percent rating, and therefore is not eligible for a TDIU based on his service-connected status post myocardial infarction.  However, a TDIU may be warranted in addition to a schedular 100 percent evaluation where TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008) (recognizing that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  However, as the issue of entitlement to a TDIU is inextricably intertwined with the remaining issues on appeal, it must be remanded as well.


Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from August 2016 to the present.

2.  Schedule the Veteran for an examination with a VA neurologist and/or vascular surgeon to ascertain the severity of his service-connected peripheral neuropathy of the upper and lower extremities.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with this condition.  The examiner should also specifically describe all occupational impairment stemming from the Veteran's service-connected disabilities, but not including his service-connected myocardial infarction currently rated at 100 percent.  

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


